Exhibit 10(i)

STATE OF NORTH CAROLINA

EMPLOYMENT AGREEMENT

COUNTY OF GUlLFORD

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into as of
March 22, 2001, by and between Bank of Oak Ridge, Inc. (hereinafter referred to
as the “Bank”) and Ronald O. Black (hereinafter referred to as the “Officer”).

W I T N E S S E T H:

WHEREAS the Officer has heretofore been employed and currently is rendering
services to the Bank as President and Chief Executive Officer, and,

WHEREAS the Bank is a North Carolina banking corporation formed under Chapter 53
of the North Carolina General Statutes; and,

WHEREAS the Bank considers the continued availability of the Officer’s services
to be important to the management and conduct of the Bank’s business, and
desires to secure for the Bank the continued availability of the Officer’s
services; and,

WHEREAS the Officer is willing to make his services available to the Bank on the
terms and subject to the conditions set forth herein.

NOW, THEREFORE, for and in consideration of the premises and the mutual
promises, covenants and conditions hereinafter set forth, and other good and
valuable consideration, the receipt and sufficiency of which hereby are
acknowledge, the Bank and the Officer hereby agree as follows:



--------------------------------------------------------------------------------

1. Employment. The Bank hereby agrees to employ the Officer, and the Officer
hereby agrees to serve as an executive employee of the Bank, upon the terms and
conditions stated herein. The Officer will (i) serve as President and Chief
Executive Officer of the Bank with such duties, responsibility and authority as
are generally associated with such executive office, and (ii) have such other
duties, responsibilities and authority, and render to the Bank such other
management services, as are customary for a person having such an executive
office with a commercial bank and as are reasonably assigned to him from time to
time by the Board of Directors of the Bank (the “Board”). He shall be provided
with such office, working facilities and staff at the offices of the Bank in Oak
Ridge, North Carolina as are necessary for the Officer to perform his
obligations under this Agreement.

The Officer shall faithfully and diligently discharge his duties and
responsibilities under this Agreement and shall use his best effort to implement
the policies established by the Board.

The Officer hereby agrees to devote such number of hours of his working time and
endeavors to his duties and responsibilities hereunder as the Officer and the
Board shall deem to be necessary to discharge such duties and responsibilities.
Except with prior consent of the Board, the Officer shall not engage in any
other occupation which requires a significant amount of the Officer’s personal
attention during the Bank’s regular business hours or which otherwise interferes
with the Officer’s attention to or performance of his duties and
responsibilities under this Agreement. However, nothing herein contained shall
restrict or prevent the Officer from personally, and for the Officer’s own
account or for the account of the Officer’s immediate family, trading in stocks,
bonds, securities, real estate or other forms of investment so long as such
investment activities do not interfere with the Officer’s attention to or
performance of his duties and responsibilities under this Agreement.

 

2



--------------------------------------------------------------------------------

2. Compensation.

(a) Base Salary. Effective as of January 1, 2001, for all services rendered by
the Officer to the Bank under this Agreement, the Bank shall pay the Officer a
base salary of no less than One Hundred Ten Thousand ($110,000.00) per annum
(“Base Salary”), payable in cash not frequently than monthly; provided, however,
that the amount of the Base Salary shall be reviewed by the Executive Committee
not less often than annually for the purpose of considering such increases
therein as are appropriate to reflect the duties, responsibilities and
performance of the Officer. Such Base Salary shall be subject to customary
withholding taxes and such other employment taxes as are required by law. The
Officer’s Base Salary may be increased by the Board, and all reference to Base
Salary herein shall mean his Base Salary as so increased.

In reviewing the Officer’s Base Salary, the Board shall consider the Officer
compensation policies established by the Compensation Committee of the Board for
application to the Officers of the Bank, the duties and responsibilities of the
Officer, and the overall performances of the Office and the Bank, as well as
increases in the cost of living, and may also consider the appropriateness of
performance or merit increases. Neither participation in, nor receipt of payment
from, any incentive compensation, deferred compensation, incentive bonus,
discretionary bonus, pension, life insurance, group life insurance, health
benefit, medical coverage, disability coverage, dental insurance, stock option,
restricted stock, stock appreciation rights, salary continuation, incentive
compensation unit, profit sharing, employee stock ownership, pension,
retirement, or other employee welfare or benefits plan of the Blank
(collectively “Benefit Plans”), nor receipt of any fringe benefits granted to
the Officer (“Fringe Benefits”) shall reduce, or be deemed an offset against the
Base Salary to the Officer.

 

3



--------------------------------------------------------------------------------

(b) Increase to Base salary upon Relocation. The base Salary provided in
Paragraph 2(a) of this Agreement shall be increased to $120,000 effective on the
day when the Officer establishes his legal residence in the Oak Ridge community
and relocates to the Oak Ridge community. The Bank and the Officer shall
reasonably agree in advance of the Officer’s relocation, upon notice from the
Officer, as to whether any particular location is within the Oak Ridge
community.

(c) Payment of Bonus for Performance during Year 2000. The Board shall
determine, in its sole discretion, the amount of a cash bonus to be paid to the
Officer on or before the last day of January 2001, in recognition of the
Officer’s job performance during the Year 2000.

(d) Incentive Compensation. During January of each year of the term of this
Agreement, as extended, the Board and the Officer shall agree upon specific
performance goals for the Officer for the coming years. Such goals shall be
recorded in writing and signed by the Officer and the Chairman of the Board. The
Board shall review the Officer’s performance and shall award to the Officer a
cash bonus to be paid on or before the last day of January of the next year. The
Board shall determine what percentage of that amount shall be paid, based upon
the Board’s assessment of the Officer’s accomplishment of the performance goals.
For 2001, such bonus shall not exceed 16% of the Officer’s base salary for the
year under review.

(e) Relocation Bonus for Year 2001. The Board shall award to the Officer a cash
bonus to be paid if the Officer establishes his legal residence in the Oak Ridge
community and relocates to the Oak Ridge community during 2001. The Bank and the
Officer shall reasonably agree in advance of the Officer’s relocation, upon
notice from the Officer, whether any particular location is within the Oak Ridge
community. The amount of this bonus shall be determine as follows:

 

  •  

if the relocation occurs on or before March 31, 2001, then the amount of the
bonus shall be $28,8000;

 

4



--------------------------------------------------------------------------------

  •  

if the relocation occurs on or before June 30, 2001, then the amount of the
bonus shall be $21,600;

 

  •  

if the relocation occurs on or before September 30, 2001, then the amount of the
bonus shall be $14,400;

 

  •  

if the relocation occurs on or before December 31, 2001, then the amount of the
bonus shall be $7,200.

Such bonus, if any, shall be paid at the time provided for payment in Paragraph
2(d).

(f) Stock Options. The Bank agrees that it will award stock options to Employee
sufficient to provide to Employee an aggregate number of stock options equal to
5% of the outstanding stock of the Bank, subject to the provisions of this
subparagraph (f). This will not be achieved immediately due to regulatory and
other restrictions. The following provisions of this subparagraph (f) define the
Bank’s obligation to grant stock options to Employee.

When stock options are first awarded under the Bank of Oak Ridge Employee Stock
Option Plan (the “Employee Plan”) and the Bank of Oak Ridge Director Stock
Option Plan (the “Director Plan”), no stock options will be awarded to the
Employee under the Director Plan but the Bank will award stock options to
Employee under the Employee Plan equal to the maximum amount permitted under
applicable laws, regulations and policies of the North Carolina Commissioners of
Banks or 5% of the Bank’s then outstanding common stock, whichever is less

 

5



--------------------------------------------------------------------------------

During the term of this Agreement, as it may be extended from time to time, when
the number of outstanding shares of the Bank’s common stock increases, or the
number of shares of common stock subject to option under the Employee or
Director Plan increases, the Bank will make additional option awards to Employee
under the Employee and/or Director Plan in order to increase the aggregate
shares subject to options awarded to Employee by the same percentage as the
increase in outstanding shares or the increase in the total number of shares
covered by outstanding options, whichever is applicable.

This agreement to award stock options is subject to the following:

 

  (1) Notwithstanding the foregoing, the Bank will not award stock options to
Employee that would violate any applicable law, regulation or formal or informal
policy guideline of any regulator having jurisdiction over the Bank.

 

  (2) The shares subject to options awarded to Employee, in the aggregate,
cannot exceed 5% of the shares of the Bank’s outstanding common stock at the
time of any option award to Employee; provided that, for the purpose of
calculating the number of shares subject to option, all awards of options to
Employee that are or have been (i) vested, (ii) non-vested, (iii) qualified,
(iv) non-qualified (v) forfeited and (vi) exercised shall be included.

 

  (3) The Bank’s obligation to award stock options to Employee under this
subparagraph (f) will be deemed fully satisfied and will be terminated when the
shares of common stock subject to options awarded to Employee, in the aggregate
(including vested, non-vested, exercised, forfeited, qualified and non-qualified
options), equals 5% of the then outstanding shares of common stock of the Bank.

 

6



--------------------------------------------------------------------------------

  (4) Except as provided in the preceding three numbered subdivisions, nothing
in this subparagraph (f) shall prevent the Bank from electing in its discretion
to award stock options to Employee in amounts which are greater than the
percentage increase in the number of shares outstanding, or the number of shares
covered by the plans, as described above.

 

  (5) Nothing in this agreement shall require the Bank to award any options to
Employee having an exercise price that is lower than the fair market value of
the Bank’s stock at the time the options are awarded.

 

  (6) This subparagraph (f) shall terminate and shall be of no further force or
effect upon the termination of Employee’s employment by the Bank. Upon any
termination, Employment shall have no right to any option not yet granted, and
no claim, for damages or otherwise, respecting options not yet granted at the
time of termination, except as expressly provided in subdivision (7) which
follows this subdivision (6).

 

  (7)

In the event of a Change in Control of the Bank as defined in subdivision
(8) which follows this subdivision (7), Employee shall, upon the effective date
of the Change in Control, be awarded, at the Bank’s election,

 

7



--------------------------------------------------------------------------------

 

either stock options having a term of not less than four years, in an amount
such that all options awarded to Employee at any time, together with the options
awarded at the time of the Change in Control, shall equal be equal to 5% of the
bank’s then outstanding common stock; or, a cash payment in an amount equal to
(X) the number of options that must be awarded to make total options equal 5% of
outstanding stock, multiplied by (Y) the difference between the exercise price
of the options most recently awarded to Employee prior to the effective date of
the Change in Control, and the fair market value of the common stock on the
effective date of the Change in Control. In no event however, shall options
awarded exceed the maximum amount permitted by any applicable law, regulation or
formal or informal policy guideline of any regulator having jurisdiction over
the Bank. This subdivision (7) shall survive the termination of this Agreement
to the extent that it shall apply to any Change in Control that becomes
effective within six calendar months following the termination of this
Agreement.

 

  (8) For the purposes of this paragraph, the term “Change in Control” shall
mean any of the following events:

(i) a change in control of a nature that would be required to be reported in
response to Item 1 of the Current Report on Form 8-K, as in effect on the date
hereof, pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”); or

 

8



--------------------------------------------------------------------------------

(ii) such time as any “person” (as such term is used in Sections 13(d) and 14(d)
of the Exchange Act) is or becomes the “beneficial owner” (as defined in Rule
13d-3 under the Exchange Act), directly or indirectly, of securities of the Bank
representing 30 percent or more of the combined voting power of the outstanding
Common Stock of the Bank; or

(iii) such time as individuals who constitute the board of directors of the Bank
on the date hereof (the “Incumbent Board”) cease for any reason to constitute at
least a majority thereof, provided that any person becoming a director
subsequent to the date hereof whose election was approved by a vote of at least
three-quarters of the directors comprising the Incumbent Board, or whose
nomination for election by the Bank’s shareholders was approved by the Bank’s
Board of Directors or Nominating Committee, as applicable, shall be considered
as though he or she were a member of the Incumbent Board, as applicable; or

LOGO [g10436ex10_ipg9.jpg]

Notwithstanding the other provisions of this paragraph, a transaction or event
shall not be considered a Change in Control for purposes of this paragraph,
(a) if, prior to the consummation or occurrence of such transaction or event,
Employee and Bank agree in writing that the same shall not be treated as a
Change in Control for purposes of this Agreement; or (b) if the transaction
consists of the Bank converting to holding company form, with the board of
directors of the holding company consisting of the Incumbent Board, or of solely
of persons who are members of the Incumbent Board or persons approved as
provided in subdivision (iii) above.

(g) Retirement Plan. Before the end of 2003, the Board shall cause the Bank to
establish a plan to provide retirement benefits for Bank executives. The Officer
shall be entitled to participate in that plan.

 

9



--------------------------------------------------------------------------------

3. Participation in Benefit Plans: Fringe Benefits. During the Term, the Officer
shall be entitled to participate in any and all Benefit Plans from time to time
maintained by the Bank and available to either executive officers and/or all
employees of the Bank, all in accordance with the terms and conditions
(including eligibility requirements) of such Benefit Plans and the policies
adopted by the Board in establishing such Benefit Plans. The Officer shall be
entitled to paid vacation leave in accordance with the Board’s policy for the
senior executive employees of the Bank now or hereafter in effect.

During the Term, the Officer shall also be entitled to receive any Fringe
Benefits which are now or may be or become applicable to executive officers of
the Bank, including the payment of reasonable expenses for attending (i) annual
and periodic meetings of trade associations and (ii) continuing education
courses necessary for the Officer to maintain professional certifications, and
any other Fringe Benefits which are commensurate with the duties and
responsibilities to be performed by the Officer under this Agreement
Additionally, the Officer shall be entitled to such customary Fringe Benefits,
including such vacation and sick leave, as are consistent with the normal
practices and established policies of the Bank.

In addition to the other compensation and other benefits described in the
Agreement, the Bank shall promptly reimburse the Officer for all reasonable and
duly documented expenses incurred by him in the performance of his duties and
responsibilities under this Agreement in accordance with the policies
established by the Board. The Bank shall pay the Officer’s civic club and
country club membership fees and dues; provided, however, that the Officer shall
be responsible for all expense for personal use of such clubs. The Bank shall
provide (purchase/lease) the Officer an automobile, no greater than three model
years in age, for business or personal use. The Bank shall pay for all operating
expenses however, the Officer shall be responsible for expenses related to
personal use of the automobile. The Bank shall pay the Officer’s commuting
expenses until he relocates his residence to the city Oak Ridge.

 

10



--------------------------------------------------------------------------------

4. Relocation Expenses. The Bank will reimburse the Officer’s relocation
expenses for moving his personal residence to the Oak Ridge community, as
follows:

(a) the Bank will reimburse the Officer’s normal and reasonable realtor’s fees
incurred by the Officer in connection with the sale of his current residence;

(b) the Bank will reimburse the Officer’s normal and reasonable closing costs in
connection with the sale of his current residence and the purchase of a new
residence in the Oak Ridge community;

(c) the Bank will reimburse the Officer’s reasonable moving expenses, including
moving into and out of a temporary rental residence and moving charges for one
move into and out of storage;

(d) the Bank will reimburse the Officer’s reasonable storage expenses for a
period up to 12 months.

(e) the Bank will reimburse the Officer’s rental expense for a period up to six
months for temporary quarters, in an amount to be approved in advance by the
Board;

(f) the Bank will reimburse the Officer’s interest expense in connection with a
bridge loan, at prevailing marketrates, if the Officer is reasonably required to
obtain a bridge loan.

To the extent that any sums paid by the Bank to reimburse the Officer’s expenses
under this Paragraph 4 are treated as taxable income to the Officer under North
Carolina or federal income taxes, the Bank will pay additional cash compensation
to the Officer sufficient to reimburse the Officer for the additional tax
expense.

 

11



--------------------------------------------------------------------------------

5. Term. Unless sooner terminated as provided in this Agreement and except as
otherwise provide in Paragraph 8, the term of this Agreement and the Officer’s
employment hereunder (“Term”) shall be for a period commencing on January 1,
2001 and continuing until the close of business as of the third anniversary of
such date; provided, however that unless the Bank or the Officer gives written
notice to the other of non-extension at least thirty (30) days prior to any
anniversary of the date hereof, the term of this Agreement shall be extended for
a one (1) year period on each such anniversary of the date hereof (i.e., absent
the giving of such notice, the remainder of the Term shall not be less than two
(2) nor more than three (3) years at any time).

6. Non-Competition and Confidentiality.

(a) Confidentiality Information. The Officer hereby acknowledges and agreed
that; (i) in the course of his services as an executive officer of the Bank, he
will gain substantial knowledge of and familiarity with the Bank’s customers and
its dealings with them, and other Confidential Information (as defined below)
concerning the Bank’s business, all of which constitute valuable and privileged
assets that are particularly sensitive due to the fiduciary responsibilities
inherent in the banking business; and (ii) in order to protect the Bank’s
interest in and to assure the benefit of its business, it is reasonable and
necessary to place certain restrictions on the Officer’s ability to Compete (as
defined below) against the Bank and on his disclosure of Confidential
Information.

All Confidential Information shall be considered and kept by the Officer as the
confidential, private and proprietary property of the Bank. At all times during
and following the term of this Agreement or his employment of any reasons, and
except as shall be required in the course of the performance by the Officer of
his duties on behalf of the Bank or permitted by a direct, written authorization
of the Board, he will not divulge any such Confidential Information to any
Person (as defined below) not employed by

 

12



--------------------------------------------------------------------------------

the Bank (except as required by applicable Laws (as defined below)), remove any
such Confidential Information in written or other recorded form from the Bank’s
premises, or make any use of any Confidential Information for his own purposes
or for the benefit of any Person other than the Bank. Following the termination
of the Officer’s employment with the Bank, this Paragraph 6(a) shall not apply
to any Confidential Information which then is in the public domain (provided
that the Officer was not responsible, directly or indirectly, for permitting
such Confidential Information to enter the public domain without the Bank’s
consent) or which was obtained by the Officer from a Person who is not obligated
under an agreement of confidentiality with respect to such information.

LOGO [g10436ex10_ipg131new.jpg]

     LOGO [g10436ex10_ipg132new2.jpg]

 

13



--------------------------------------------------------------------------------

(c) Remedies for Breaches. The Officer understands and agrees that a breach by
him of the covenants contained in Paragraphs 6(a) or 6(b) of this Agreement will
be deemed a material breach of this Agreement and will cause irreparable injury
to the Bank, and that it would be difficult to ascertain the amount of monetary
damages that would result from any such breach. In the event of the Officer’s
actual or threatened breach of the covenants contained in Paragraphs 6(a) or
6(b), the Bank shall be entitled to bring a civil action seeking to enforce any
of such covenants or to recover other relief relating to an actual or threatened
breach of any of such covenants, he shall be deemed to have waived any claim or
defense that the Bank has an adequate remedy at law and shall not urge in any
such action or proceeding the claim or defense that such a ‘remedy at law
exists. The exercise by the Bank of any such right, remedy, power, or privilege,
however, shall not preclude the Bank from pursuing any other remedy or
exercising any other right, power or privilege available’ to it for any such
breach, whether at law or inequity, including the recovery of damages, all of
which shall be cumulative and in addition to all other rights, remedies, powers
or privileges of the Bank.

Notwithstanding anything contained to the contrary, the Officer agrees that the
provisions of Paragraphs 6(a) and 6(b)above and the remedies provided in this
Paragraph 6(c) for a breach shall be in addition to, and shall not be deemed to
supercede or to otherwise restrict, limit or impair, the rights of the Bank
under the Trade Secrets Protection Act contained in Article 24, chapter 66 of
the North Carolina General Statutes, or any other state or federal law or
regulation dealing with or providing a remedy for this wrongful disclosure,
misuse or misappropriation of trade secrets or other proprietary or confidential
information.

 

14



--------------------------------------------------------------------------------

(d) Survival of Covenants. The Officer’s covenants and agreements and the Bank’s
rights and remedies provided for in this Paragraph 6 shall survive any
termination of this Agreement or the Officer’s employment with the Bank.

(e) Definitions. For purposes of this Agreement:

(i) “Confidential Information” means any and all data, figures, projections,
estimates, lists, files, records, documents, manuals or other such materials or
information (financial or otherwise) relating to the Bank and it’s banking
business, regulatory examinations, financial results and condition, lending and
deposits operations, customers (including lists of customers and information
regarding their accounts and business dealings with the Bank), policies and
procedures, computer system and software, shareholders, employees, officers and
directors.

(ii) A Person that “Competes” means a Person that (A) solicits or secures
deposits from any Person, (B) solicits or makes loans to any Persons,
(C) induces or attempts to induce any Person who was a customer of the Bank at
the time of the termination of the Officer’s employment to change the customer’s
depository, loan, or other banking relationship from the Bank to another
financial institution, or (E) otherwise provides any type of commercial banking
services, in each case from banking offices located with the market.

(iii) “Person” means (A) an individual or a corporation, partnership (limited or
general), trust, limited liability company, business trust, association (mutual
or stock, including a mutual holding company), joint venture, pool,

 

15



--------------------------------------------------------------------------------

syndicate, unincorporated organization or any other form of entity; and (B) any
Affiliate (as defined below) of any individual or entity listed in item (A).
“Affiliate means any Person who controls, is under control with, or is
controlled by the Person to whom reference is being made; and for the purposes
of the definition of Affiliate, control shall be deemed to exist in a Person who
beneficially owns ten percent (10%) or more of the outstanding equity interests
(or options, warrants or other rights to acquire such equity interests) of
another Person.

(iv) “Payment Period” means the period of time following the end of the Term
during which the Officer receives payments of money, participates in Benefit
Plans and/or receives Fringe Benefits under Paragraph 8(b), 8(c), 8(f) or 8(g),
as applicable.

7. Standards. The Officer, in the execution of his duties and responsibilities
under this Agreement, shall at all times and in all respects comply with the
policies of the Board, including any code of business conduct or code of ethics
adopted by the Board for application to the Bank’s employees, and with all
applicable statutes and with all Laws.

8. Termination and Termination Pay.

(a) Termination by Death. This Agreement shall be terminated upon the death of
the Officer during the Term. Upon the Officer’s death, the Officer’s estate
shall be entitled to receive all compensation and benefits payable to, or
accruable or vested for the benefit of, the Officer under this Agreement through
the end of the calendar month in which the Officer’s death shall have occurred.

 

16



--------------------------------------------------------------------------------

(b) Termination by Total Disability. This Agreement shall be terminated upon the
Total Disability (as defined below) of the Officer during the Term. In the event
of his Total Disability, the Officer shall receive all compensation and benefits
payable to, or accruable or vested for the benefit of, the Officer under this
Agreement though the date of the determination of his Total Disability and for a
period of one (1) year thereafter. The Officer shall be deemed to have suffered
Total Disability upon the determination of his total permanent disability by the
United States Social Security Administration or the Bank’s receipt of
certification to such effect by the Officer’s regular physician, in each case
such total Permanent disability meaning the Officer’s loss of ability to perform
at least the majority of his then applicable duties hereunder.

(c) Termination by Officer. This Agreement may be terminated at any time by the
Officer upon sixty (60) days prior written notice to the Bank. Unless the
provisions of Paragraphs 8(f)(ii) or 8(g) are applicable and the Officer elects
to apply the applicable provisions, upon such termination, the Officer shall be
entitled to receive the compensation and benefits payable to, or accruable or
vested for the benefit of, the Officer under this Agreement through the
effective date of such termination.

(d) Termination for Cause. The Board may terminate this Agreement for Cause, in
which event the Officer shall have no right to receive, or to have accrued or
vested for his benefit, compensation or other benefits hereunder for any period
after such termination. Termination for Cause shall mean termination of this
Agreement because of the Officer’s (A) breach of fiduciary duty involving
personal profit (B) intentional and material failure to perform stated duties
(after written notice thereof), (C) conviction of a crime of dishonesty or moral
turpitude, (D) willful and material violation of any rule, regulation order,
statement of policy or final cease-and-desist order (“Laws”) of any governmental
agency or body having regulatory authority over the Bank (“Regulatory

 

17



--------------------------------------------------------------------------------

Authorities”) whether or not resulting in criminal prosecution or conviction,
(E) a material and continuing breach of any provision of this Agreement (after
written notice thereof) or (F) the occurrence of any event that shall result in
the Officer being excluded from coverage, or having coverage limited as to the
Officer as compared to other executives of the Bank, under the Bank’s then
current “blanket bond” or other fidelity or insurance policy covering its
directors, officers or employees. With respect to the first occurrence of any
instance listed above specifically requiring written notice, the Bank shall give
the Officer written notice which describes the failure or breach, and the
Officer shall have thirty (30) days to cure such breach or failure to the
reasonable satisfaction of the Board; provided, however, that no opportunity to
cure shall be allowed for any subsequent substantially similar failure or breach
and termination for Cause in such circumstances shall be effective upon the
giving of such written notice.

(e) Termination Without Cause. The Board may terminate this Agreement without
Cause at any time upon sixty (60) days prior written notice to the Officer;
provided, however, that in the event such termination, unless the provisions of
Paragraph 8(f) or 8(g) are applicable, the Officer will continue to receive his
Base Salary and all other benefits (including bonuses and continuation of all
Benefit Plans and Fringe Benefits except for qualified retirement plans) for a
period of three (3) years from the date of termination. At the election of the
Officer, the Present Value of such Base Salary and bonuses, determined as
provided in Paragraph 7(g); shall be paid within sixty (60) days of the date of
termination.

(f) Unapproved Change in Control Termination. In the event of (i) the
termination of this Agreement without Cause or (ii) the voluntary termination of
this Agreement by the Officer, in each case in connection with, or within one
(1) year after, any Change in Control (as defined below) which has not been
approved in advance by a formal resolution of two-thirds (2/3) of the members of
the Board who are not Affiliates of the Person effecting or proposing to effect
the Change in Control (“Independent Directors”), the Officer shall be entitled
at his election:

 

18



--------------------------------------------------------------------------------

LOGO [g10436ex10_ipg19.jpg]

Upon written notice by the Officer to the Bank, in lieu of paying the amount in
item (A) above for a period of three and ninety-nine one hundredths (3.99) years
in installments, the Officer shall be paid the Present Value of such Base Salary
and bonuses in a lump sum within sixty (60) days of the termination of his
employment. The calculation of the amount due shall be made by the independent
accounting firm then performing the Bank’s independent audit (the “Auditor”) at
the expense of the Bank. If Officer does not agree with the calculation
performed by the Auditor, then Officer may choose an auditor and the auditor
appointed by the Officer are unable to agree on the calculation, the Bank and
the Officer shall agree on an independent third-party auditor who shall be
appointed to determine the calculation of the amount due to Officer pursuant to
this paragraph. The determination of such third-party auditor shall be
conclusive and binding on all parties herein. In the event Officer elects such
lump sum payment, the Officer shall continue to participate in the Benefit Plans
and Fringe Benefits for the aforesaid three and ninety-nine one hundredths
(3.99) year period. The Officer shall also be entitled to a cash payment of an
amount equal to the amount of any and all excise tax liability incurred by
Officer pursuant to Section 4999 of the Internal Revenue Code of 1986, as
amended, in connection with the payments and benefits compensation in this
Paragraph 8 (such amount to be determined by the Auditor at the Bank’s expense).

 

19



--------------------------------------------------------------------------------

(g) Approved Change in Control Termination. Upon ten (10) days prior written
notice, the Officer may declare this Agreement to have been terminated without
Cause by the Bank, upon the occurrence of any of the following events, which
have not been consented to in advance by the Officer in writing, following a
Change in Control, approved in advance by a formal resolution of at least
two-thirds (2/3) of the Independent Directors: (i) if the Officer is required to
move his personal residence or perform his principal executive functions more
than twenty (20) miles from the city limits of Oak Ridge, North Carolina:
(ii) if the Bank should fail to maintain Benefit Plans and Fringe Benefits
providing to him at least substantially the same level of benefits afforded the
Officer as of the date of the change in Control: or (iii) if in the Officer’s
sole discretion, his responsibilities or authority in the capacity described in
Paragraph 1 have been diminished materially.

Upon such termination, or upon any other termination of this Agreement without
Cause by the Bank within one (1) year following an approved Change in Control,
the Officer shall be entitled to receive the same compensation and benefit
continuation when and as provided in Paragraph 8(f) above.

LOGO [g10436ex10_ipg20.jpg]

LOGO [g10436ex10_ipg202.jpg]

 

20



--------------------------------------------------------------------------------

(i) Any Person is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the 1934 Act), directly or indirectly, of securities of the Bank
representing 30% or more of the combined voting power of the Bank’s then
outstanding securities; or

(ii) During any period of two (2) consecutive years, individuals who at the
beginning of the Term constitute the Board cease for any reason to constitute at
least a majority’ thereof unless the election, or the nomination for election by
the Bank’s shareholders, of each new director was approved by a vote of at least
two-thirds of the directors then still in office who were directors at the
beginning of the Term.

9. Additional Regulatory Requirements. Notwithstanding anything contained in
this Agreement to the contrary, it is understood and agreed that the Bank shall
not be required to make any payment or take any action under this Agreement if
(a) the Bank is declared by any Regulatory Authority to be insolvent, in default
or operating in an unsafe or unsound manner, (b) such payment or action would be
prohibited by or would violate any Law or (c) such payment or action otherwise
would be prohibited by any Regulatory Authority.

10. Successors and Assigns.

(a) This Agreement shall inure to the benefit of and be finding upon any
corporate or other successor of the Bank, including any Person who shall
acquire, directly or indirectly, by merger, share exchange, purchase or
otherwise, all or substantially all of the capital stock or assets of the Bank.

 

21



--------------------------------------------------------------------------------

(b) The Bank is contracting for the unique and personal skills of the Officer.
Therefore, the Officer shall be precluded from assigning or delegating his
right, duties or responsibilities hereunder.

11. Modification: Waiver: Amendments. No provision of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing and signed by the parties hereto. No waiver by either party
hereto, at any time, of any breach by the other party hereto of, or compliance
with, any condition or provision of this Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provision or conditions
at the same or at any prior or subsequent time. No amendments or additions to
this Agreement shall be binding unless in writing and signed by both parties,
except as herein otherwise provided.

12. Applicable Law. This Agreement shall be governed in all respects, whether as
to validity, construction, capacity, Performance or otherwise, by the laws of
North Carolina.

13. Severability. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.

14. Entire Agreement. This Agreement contains the entire agreement of the
parties with respect to the transactions described herein and supersedes any and
all other oral or written agreement(s) heretofore made, including but not
limited to the written Employment Agreement between the parties dated
April 13,2000, which shall be of no further force and effect hereafter; and
there are no representations or inducements by or to, or any agreements between,
any of the parties hereto other than those contained herein in writing.

 

22



--------------------------------------------------------------------------------

15. Disputes. In the event any dispute shall arise between the Officer and the
Bank (or its Board) as to the terms or interpretation of this Agreement, whether
instituted by formal legal proceedings or otherwise, including any action taken
by the Officer to enforce the terms of this Agreement or in defending against
any’ action taken by the Bank, unless the Officer shall have received no
recovery or other relief on his claims or shall have not prevailed on his
defenses, the Bank shall reimburse the Officer for all costs and expenses,
including reasonable attorneys’ fees incurred by him in such disputes or
proceedings.

IN WITNESS WHEREOF, the parties have executed this Agreement under seal to be
effective as of the day and year first hereinabove written.

 

    BANK OF OAK RIDGE:       By:  

LOGO [g10436ex10i_img001.jpg]

        Douglass G. Boike         Chairman         Board of Directors  
{CORPORATE SEAL}         ATTEST:        

LOGO [g10436ex10i_img002.jpg]

        Corporate Secretary               EMPLOYEE        

LOGO [g10436ex10i_img003.jpg]

  (SEAL)       Ronald O. Black  

 

23



--------------------------------------------------------------------------------

AMENDMENT OF EMPLOYMENT AGREEMENT

This AMENDMENT OF EMPLOYMENT AGREEMENT (this “Amendment”) is entered into as of
this 23rd day of December, 2005 by and between Bank of Oak Ridge, a North
Carolina bank (the “Bank”), and Ronald O. Black, President and Chief Executive
Officer of the Bank (the “Officer”).

WHEREAS, the Officer and the Bank entered into an Employment Agreement dated as
of March 22, 2001, which agreement establishes the terms and conditions of the
Officer’s employment with the Bank,

WHEREAS, the parties desire now to amend certain provisions of the Employment
Agreement, consistent with the terms of section 11 of that agreement, and

WHEREAS, the parties intend that the amendments of the Employment Agreement made
by this Amendment shall become effective immediately, and that the Employment
Agreement shall, as amended, remain in full force and effect according to its
terms.

NOW THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows.

1. Exception to the covenant against competition with the Bank. Captioned
“Noncompetition,” subparagraph (b) of Employment Agreement section 6 prohibits
the Officer from competing with the Bank during the term of the Employment
Agreement or thereafter while the Officer is receiving benefits or payments
under the Employment Agreement. Subparagraph (b) of section 6 shall be retained
without change, except that the following shall be added as the final sentence
of subparagraph (b) to clarify that the covenant against competition shall not
apply if the Officer’s employment terminates after a Change in Control has
occurred –

In addition, the provisions of this Paragraph 6(b) shall not apply after
termination of the Officer’s employment if a Change in Control (as defined in
Paragraph 8(h)) shall have previously occurred.

2. Elimination of the excise tax reimbursement provision of section 8(f) and
substitution of an excise tax gross-up right. The final sentence of section 8(f)
of the Employment Agreement shall be eliminated in its entirety and replaced by
new subparagraph (i) of section 8. The sentence being eliminated from section
8(f) is as follows –

The Officer shall also be entitled to a cash payment of an amount equal to the
amount of any and all excise tax liability incurred by Officer pursuant to
Section 4999 of the Internal Revenue Code of 1986, as amended, in connection
with the payments and benefits compensation in this Paragraph 8 (such amount to
be determined by the Auditor at the Bank’s expense).

New subparagraph (i) shall be added to section 8 of the Employment Agreement, as
follows –



--------------------------------------------------------------------------------

(i) Internal Revenue Code Section 280G Gross Up. (a) Additional Payment to
Account for Excise Taxes. If as a result of a Change in Control the Officer
becomes entitled to acceleration of benefits under this Agreement or under any
other plan or agreement of or with the Bank or its affiliates (together, the
“Total Benefits”), and if any of the Total Benefits will be subject to the
Excise Tax as set forth in sections 280G and 4999 of the Internal Revenue Code
of 1986 (the “Excise Tax”), the Bank shall pay to the Officer the following
additional amounts, consisting of (1) a payment equal to the Excise Tax payable
by the Officer on the Total Benefits under section 4999 of the Internal Revenue
Code (the “Excise Tax Payment”), and (2) a payment equal to the amount necessary
to provide the Excise Tax Payment net of all income, payroll and excise taxes.
Together, the additional amounts described in clauses (1) and (2) are referred
to in this Agreement as the “Gross-Up Payment Amount.”

Calculating the Excise Tax. For purposes of determining whether any of the Total
Benefits will be subject to the Excise Tax and for purposes of determining the
amount of the Excise Tax,

 

  (1) Determination of “Parachute Payments” Subject to the Excise Tax: any other
payments or benefits received or to be received by the Officer in connection
with a Change in Control or the Officer’s termination of employment (whether
under the terms of this Agreement or any other agreement or any other benefit
plan or arrangement with the Bank, any person whose actions result in a Change
in Control, or any person affiliated with the Bank or such person) shall be
treated as “parachute payments” within the meaning of section 280G(b)(2) of the
Internal Revenue Code, and all “excess parachute payments” within the meaning of
section 280G(b)(1) shall be treated as subject to the Excise Tax, unless in the
opinion of the certified public accounting firm that is retained by the Bank as
of the date immediately before the Change in Control (the “Accounting Firm”)
such other payments or benefits do not constitute (in whole or in part)
parachute payments, or such excess parachute payments represent (in whole or in
part) reasonable compensation for services actually rendered within the meaning
of section 280G(b)(4) of the Internal Revenue Code in excess of the “base
amount” (as defined in section 280G(b)(3) of the Internal Revenue Code), or are
otherwise not subject to the Excise Tax,

 

  (2) Calculation of Benefits Subject to Excise Tax: the amount of the Total
Benefits that shall be treated as subject to the Excise Tax shall be equal to
the lesser of (a) the total amount of the Total Benefits reduced by the amount
of such Total Benefits that in the opinion of the Accounting Firm are not
parachute payments, or (b) the amount of excess parachute payments within the
meaning of section 280G(b)(1) (after applying clause (1), above), and

 

  (3) Value of Noncash Benefits and Deferred Payments: the value of any noncash
benefits or any deferred payment or benefit shall be determined by the
Accounting Firm in accordance with the principles of sections 280G(d)(3) and
(4) of the Internal Revenue Code.

Assumed Marginal Income Tax Rate. For purposes of determining the amount of the
Gross-Up Payment Amount, the Officer shall be deemed to pay federal income taxes
at the highest marginal rate of federal income taxation in the calendar years in
which the Gross-Up Payment Amount is to be made and state and local income taxes
at the highest marginal rate of taxation in the state and locality of the
Officer’s residence on the date of termination of employment, net of the
reduction in federal

 

2



--------------------------------------------------------------------------------

income taxes that can be obtained from deduction of such state and local taxes
(calculated by assuming that any reduction under section 68 of the Internal
Revenue Code in the amount of itemized deductions allowable to the Officer
applies first to reduce the amount of such state and local income taxes that
would otherwise be deductible by the Officer, and applicable federal FICA and
Medicare withholding taxes).

Return of Reduced Excise Tax Payment or Payment of Additional Excise Tax. If the
Excise Tax is later determined to be less than the amount taken into account
hereunder when the Officer’s employment terminated, the Officer shall repay to
the Bank – when the amount of the reduction in Excise Tax is finally determined
– the portion of the Gross-Up Payment Amount attributable to the reduction (plus
that portion of the Gross-Up Payment Amount attributable to the Excise Tax,
federal, state and local income taxes and FICA and Medicare withholding taxes
imposed on the Gross-Up Payment Amount being repaid by the Officer to the extent
that the repayment results in a reduction in Excise Tax, FICA, and Medicare
withholding taxes and/or a federal, state, or local income tax deduction).

If the Excise Tax is later determined to be more than the amount taken into
account hereunder when the Officer’s employment terminated (due, for example, to
a payment whose existence or amount cannot be determined at the time of the
Gross-Up Payment Amount), the Bank shall make an additional Gross-Up Payment
Amount to the Officer for that excess (plus any interest, penalties, or
additions payable by the Officer for the excess) when the amount of the excess
is finally determined.

(b) Responsibilities of the Accounting Firm and the Bank. Determinations Shall
Be Made by the Accounting Firm. Subject to the provisions of Paragraph 8(i)(a),
all determinations required to be made under this Paragraph 8(i)(b) – including
whether and when a Gross-Up Payment Amount is required, the amount of the
Gross-Up Payment Amount and the assumptions to be used to arrive at the
determination (collectively, the “Determination”) – shall be made by the
Accounting Firm, which shall provide detailed supporting calculations both to
the Bank and the Officer within 15 business days after receipt of notice from
the Bank or the Officer that there has been a Gross-Up Payment Amount, or such
earlier time as is requested by the Bank.

Fees and Expenses of the Accounting Firm and Agreement with the Accounting Firm.
All fees and expenses of the Accounting Firm shall be borne solely by the Bank.
The Bank shall enter into any agreement requested by the Accounting Firm in
connection with the performance of its services hereunder.

Accounting Firm’s Opinion. If the Accounting Firm determines that no Excise Tax
is payable by the Officer, the Accounting Firm shall furnish the Officer with a
written opinion to that effect, and to the effect that failure to report Excise
Tax, if any, on the Officer’s applicable federal income tax return will not
result in the imposition of a negligence or similar penalty.

Accounting Firm’s Determination Is Binding; Underpayment and Overpayment. The
Determination by the Accounting Firm shall be binding on the Bank and the
Officer. Because of the uncertainty in determining whether any of the Total
Benefits will be subject to the Excise Tax at the time of the Determination, it
is possible that a Gross-Up Payment Amount that should have been made will not
have been made by the Bank (“Underpayment”), or that a Gross-Up Payment Amount
will be made that should not have been made by the Bank (“Overpayment”). If,
after a Determination by the Accounting Firm, the Officer is required to make a
payment of additional Excise Tax, the Accounting Firm shall determine the amount
of the Underpayment that has occurred. The Underpayment (together with interest
at the rate provided in section 1274(d)(2)(B) of the Internal Revenue Code)
shall be paid promptly by the Bank to or for the benefit of the Officer. If the
Gross-Up Payment Amount

 

3



--------------------------------------------------------------------------------

exceeds the amount necessary to reimburse the Officer for his Excise Tax
according to Paragraph 8(i)(a), the Accounting Firm shall determine the amount
of the Overpayment that has been made. The Overpayment (together with interest
at the rate provided in section 1274(d)(2)(B) of the Internal Revenue Code)
shall be paid promptly by the Officer to or for the benefit of the Bank.
Provided that his expenses are reimbursed by the Bank, the Officer shall
cooperate with any reasonable requests by the Bank in any contests or disputes
with the Internal Revenue Service relating to the Excise Tax.

Accounting Firm Conflict of Interest. If the Accounting Firm is serving as
accountant or auditor for the individual, entity, or group effecting the Change
in Control, the Officer may appoint another nationally recognized public
accounting firm to make the Determinations required hereunder (in which case the
term “Accounting Firm” as used in this Agreement shall be deemed to refer to the
accounting firm appointed by the Officer under this paragraph).

3. Elimination of employment agreement provisions allowing the Officer to elect
the form of termination payments and addition of a provision to ensure
compliance with Internal Revenue Code section 409A. Section 8(e) of the
Employment Agreement provides for termination payments to the Officer if his
employment is terminated without cause, and sections 8(f) and 8(g) provide for
termination payments to the Officer if his employment is terminated without
cause or if he voluntarily terminates employment after a Change in Control, but
each of sections 8(e) and 8(f) grant to the Officer the right to receive the
termination payments over time (for 3.00 years in the case of section 8(e) and
for 3.99 years in the case of sections 8(f) and 8(g)) or to receive the present
value of the termination payments in a single lump sum, at his election. In
addition, since the Employment Agreement was entered into new section 409A has
been added to the Internal Revenue Code by the American Jobs Creation Act of
2004, which act governs nonqualified deferred compensation arrangements,
including in certain cases separation pay arrangements.

Accordingly, the Officer’s right under sections 8(e) and 8(f) to elect the time
and form of termination payments shall be superseded by new section 8(j), as
follows –

(j) Payments under Section 8 Shall Be Made in a Single Lump Sum; Section 409A
Compliance. Anything in this Agreement to the contrary notwithstanding, any
payments to which the Officer is entitled after employment termination shall be
made in a single lump sum, discounted to present value, and the right of the
Officer to elect payments over time rather than payments in a single lump sum is
hereby eliminated. The Officer and the Bank intend that their exercise of
authority or discretion under this Agreement shall comply with section 409A of
the Internal Revenue Code of 1986. If when the Officer’s employment terminates
the Officer is a specified employee, as defined in section 409A of the Internal
Revenue Code of 1986, and if any payments under this Agreement, including
Paragraph 8, will result in additional tax or interest to the Officer because of
section 409A, then despite any provision of this Agreement to the contrary the
Officer will not be entitled to the payments until the earliest of (a) the date
that is at least six months after termination of the Officer’s employment for
reasons other than the Officer’s death, (b) the date of the Officer’s death, or
(c) any earlier date that does not result in additional tax or interest to the
Officer under section 409A. As promptly as possible after the end of the period
during which payments are delayed under this provision, the entire amount of the
delayed payments shall be paid to the Officer in a single lump sum. If any
provision of this Agreement does not satisfy the requirements of section 409A,
such provision shall nevertheless be applied in a manner consistent with those
requirements. If any provision of this Agreement would subject the Officer to
additional tax or interest under section

 

4



--------------------------------------------------------------------------------

409A, the Bank shall reform the provision. However, the Bank shall maintain to
the maximum extent practicable the original intent of the applicable provision
without subjecting the Officer to additional tax or interest, and the Bank shall
not be required to incur any additional compensation expense as a result of the
reformed provision. References in this Agreement to section 409A of the Internal
Revenue Code of 1986 include rules, regulations, and guidance of general
application issued by the Department of the Treasury under Internal Revenue Code
section 409A.

4. Modification of the legal fee reimbursement provision. The current text of
Employment Agreement section 15, captioned “Disputes,” shall be redesignated as
subparagraph (a) of section 15 and shall apply if and only if a Change in
Control (as defined in the Employment Agreement) has not occurred. A new
subparagraph (b) shall be added to section 15, stating the Officer’s legal fee
reimbursement rights after a Change in Control has occurred. Section 15
currently provides as follows –

15. Disputes. In the event any dispute shall arise between the Officer and the
Bank (or its Board) as to the terms or interpretation of this Agreement, whether
instituted by formal legal proceedings or otherwise, including any action taken
by the Officer to enforce the terms of this Agreement or in defending against
any action taken by the Bank, unless the Officer shall have received no recovery
or other relief on his claims or shall have not prevailed on his defenses, the
Bank shall reimburse the Officer for all costs and expenses, including
reasonable attorneys’ fees, incurred by him in such disputes or proceedings.

As amended by this Amendment, section 15 shall provide in its entirety as
follows –

15. Disputes. (a) When No Change in Control Has Occurred. In the event any
dispute shall arise between the Officer and the Bank (or its Board) as to the
terms or interpretation of this Agreement, whether instituted by formal legal
proceedings or otherwise, including any action taken by the Officer to enforce
the terms of this Agreement or in defending against any action taken by the
Bank, unless the Officer shall have received no recovery or other relief on his
claims or shall have not prevailed on his defenses, the Bank shall reimburse the
Officer for all costs and expenses, including reasonable attorneys’ fees,
incurred by him in such disputes or proceedings. After a Change in Control shall
have occurred, however, this Paragraph 15(a) shall not apply and the Officer’s
right to reimbursement or payment of legal expenses shall be governed by
Paragraph 15(b).

(b) Payment of Legal Fees after a Change in Control Occurs. The Bank is aware
that after a Change in Control management could cause or attempt to cause the
Bank to refuse to comply with the obligations under this Agreement, or could
institute or cause or attempt to cause the Bank to institute litigation seeking
to have this Agreement declared unenforceable, or could take or attempt to take
other action to deny the Officer the benefits intended under this Agreement. In
these circumstances the purpose of this Agreement would be frustrated. It is the
Bank’s intention that the Officer not be required to incur the expenses
associated with the enforcement of his rights under this Agreement, whether by
litigation or other legal action, because the cost and expense thereof would
substantially detract from the benefits intended to be granted to the Officer
hereunder. It is the Bank’s intention that the Officer not be forced to
negotiate settlement of his rights under this Agreement under threat of
incurring expenses. Accordingly, if after a Change in Control occurs it appears
to the Officer that (1) the Bank has failed to comply with any of its
obligations under this Agreement, or (2) the Bank or any other person has taken
any action to declare this Agreement void or unenforceable, or instituted any
litigation or other legal action designed to deny, diminish, or to recover from

 

5



--------------------------------------------------------------------------------

the Officer the benefits intended to be provided to the Officer hereunder, the
Bank irrevocably authorizes the Officer from time to time to retain counsel of
his choice, at the Bank’s expense as provided in this Paragraph 15(b), to
represent the Officer in connection with the initiation or defense of any
litigation or other legal action, whether by or against the Bank or any
director, officer, stockholder, or other person affiliated with the Bank, in any
jurisdiction. Notwithstanding any existing or previous attorney-client
relationship between the Bank and any counsel chosen by the Officer under this
Paragraph 15(b), the Bank irrevocably consents to the Officer entering into an
attorney-client relationship with that counsel, and the Bank and the Officer
agree that a confidential relationship shall exist between the Officer and that
counsel. The fees and expenses of counsel selected from time to time by the
Officer as provided in this section shall be paid or reimbursed to the Officer
by the Bank on a regular, periodic basis upon presentation by the Officer of a
statement or statements prepared by such counsel in accordance with such
counsel’s customary practices, up to a maximum aggregate amount of $500,000,
whether suit be brought or not, and whether or not incurred in trial,
bankruptcy, or appellate proceedings. The Bank’s obligation to pay the Officer’s
legal fees provided by this Paragraph 15(b) operates separately from and in
addition to any legal fee reimbursement obligation the Bank may have with the
Officer under any separate severance, employment, salary continuation, or other
agreement. Anything in this Paragraph 15(b) to the contrary notwithstanding
however, the Bank shall not be required to pay or reimburse the Officer’s legal
expenses if doing so would violate section 18(k) of the Federal Deposit
Insurance Act [12 U.S.C. 1828(k)] and Rule 359.3 of the Federal Deposit
Insurance Corporation [12 CFR 359.3].

5. Counterparts. This Amendment may be executed in one or more counterparts,
each of will be deemed an original, but all of which taken together will
constitute one and the same document.

6. Effective Date. This Amendment shall become effective immediately after
execution of this Amendment by Bank of Oak Ridge and the Officer.

7. Effect on Employment Agreement. Except as amended by this Amendment, the
March 22, 2001 Employment Agreement, as the same may have been previously
amended, shall remain in full force and effect.

IN WITNESS WHEREOF, this Amendment of Employment Agreement has been executed by
Ronald O. Black and by Bank of Oak Ridge as of the date first written above.

 

THE OFFICER     BANK OF OAK RIDGE

/s/  Ronald O. Black

    By:  

Douglas G. Boike

Ronald O. Black           Its:  

Chairman

 

6